Citation Nr: 1511372	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  03-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The case was initially brought before the Board in February 2010, at which time the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In an August 2010 Joint Motion for Remand (JMR) and Court Order, the February 2010 Board decision was vacated and the matter was remanded for compliance with the terms of the JMR.  The Board remanded the claim in March 2012 and then the Board again denied the Veteran's service connection claim in a March 2013 decision.  The Veteran again appealed the decision to the Court, which, in a March 2014 JMR and Court Order, vacated and remanded the March 2013 Board decision for compliance with the terms of the JMR.  In October 2014, the Board remanded the matter to schedule a Board hearing.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 videoconference hearing.  A transcript of this hearing is in the Veterans Benefit Management System (VBMS) paperless claims file associated with the Veteran's appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran argues that his treatment in the military while stationed in Turkey in 1972 caused him to experience a mental breakdown and he has not been able to function since he was discharged.  See January 2015 Board hearing transcript.  While in-service, the Veteran was hospitalized for several days for a psychiatric evaluation and was treated with Thorazine.  No psychiatric diagnosis was found.  See August 1972 service treatment record.  The Veteran's brother said that since his brother had returned from service, he was withdrawn, experienced constant nightmares, and had attempted suicide by overdosing on pills.  See June 2000 statement.  

In May 2003, the Veteran underwent a VA psychiatric examination to determine the nature and etiology of any current mental health disorder.  The VA examiner performed a mental status examination and found that the Veteran was clear in all areas of the examination.  Therefore, the examiner concluded that the Veteran did not have current psychiatric diagnosis.  

The Veteran had been diagnosed, according to VA treatment records, with bipolar disorder, polysubstance dependence in remission, and psychosis disorder, not otherwise specified (NOS), and had received treatment with Lithium.  See April 2000, May 2000, July 2000, August 2000, and May 2001 VA treatment records.  However, the VA examiner did not address these prior diagnoses.  

Since the Veteran's May 2003 VA examination, the Veteran has continued to receive treatment for a variety of diagnosed mental health conditions, including depression NOS, adjustment disorder with mixed anxiety and depression, major depressive disorder, mood disorder NOS, and bipolar mood disorder.  See August 2005, May 2011, and September 2012 VA treatment records and September 2006 and February 2011 private treatment records.  As the Veteran has been variously diagnosed with a mental health condition and the record does not include an etiological opinion as to whether his mental health condition had its onset during service or was otherwise caused by his period of service, a remand for a new VA examination is required to provide such opinion and to reconcile the various mental health diagnoses.  

Furthermore, the Veteran testified that he was currently receiving mental health treatment with a therapist, Jennifer Lundy.  See January 2015 Board hearing transcript.  On remand, VA should assist the Veteran with obtaining these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding mental health treatment records that are not currently of record, including private treatment records of Jennifer Lundy, at Positive Change Counseling Center in La Mesa, California.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA psychiatric examination with an appropriately qualified examiner.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

Following the examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the current psychiatric diagnoses.

b.  State whether the prior psychiatric diagnoses in the VA treatment records and the private treatment records, to include bipolar disorder, polysubstance dependence in remission, psychosis disorder NOS, depression NOS, adjustment disorder with mixed anxiety and depression, major depressive disorder, mood disorder NOS, and bipolar mood disorder, are valid.  If not, state why.  

c.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise etiologically related to service.

In answering the above, the VA examiner should consider and address the Veteran's lay statements regarding the nature and history of his mental health symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




